         Case 2:20-cv-03002-BMS Document 23 Filed 08/25/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOHN McCREESH, IV,                               :
               Plaintiff,                        :                  CIVIL ACTION
     v.                                          :
                                                 :
CITY OF PHILADELPHIA, et al.,                    :                  No. 20-3002
               Defendants.                       :

                                           ORDER

       AND NOW, this 25th day of August 2020, after consideration of Plaintiff’s Motion to

Remand to the Philadelphia County Court of Common Pleas Pursuant to 28 U.S.C. § 1446(b), and

the responses and replies thereto, and for the reasons outlined in this Court’s Memorandum dated

August 25, 2020, it is ORDERED that Plaintiff’s Motion (Document No. 10) is DENIED.

                                            BY THE COURT:

                                            /s/ Berle M. Schiller

                                            Berle M. Schiller, J.
